MEMORANDUM **
California state prisoner Samuel Contreras appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition challenging the California Board of Prison Terms’ (“the Board”) decision denying him parole. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Contreras contends that he was denied parole without evidence to support the decision. A review of the record establishes that there was “some evidence” to support the Board’s decision to deny parole. See Irons v. Carey, 505 F.3d 846, 850-51 (9th Cir.2007); Sass v. Cal. Bd. of Prison Terms, 461 F.3d 1123, 1128-29 (9th Cir.2006). We reject Contreras’ contention that the Board’s reliance on the nature of the commitment offense as justification of the denial of parole violated his right to due process. See Irons, 505 F.3d at 852-54. We conclude that the California courts’ rejection of this claim was neither contrary to nor an unreasonable application of clearly established federal law as established by the Supreme Court. See 28 U.S.C. § 2254(d)(1).
Contreras’ request for judicial notice is granted. All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.